DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Per the amendment of [0050] of the specification to correct the error of the obturator having the reference character “103” instead of “104,” the objection to the drawings has been withdrawn. 
Per the amendment made to claim 45, the objection to claim 45 has been withdrawn. 
Per the amendments made to claims 63 and 77, the 112, 2nd paragraph rejections have been withdrawn. 
The amendment to claim 1 incorporating the limitations of claim 22, and new claim 123 incorporating the limitations of original claim 1 and dependent claim 6 overcome the rejections made in view of Miller. 
Allowable Subject Matter
Claims 1-8, 11-13, 20, 21, 24-26, 45, 63, 77 and 122-127 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “a clamp that defines at least a portion of each of the first and second segments, the clamp comprising a hinge about which the first and second segments rotate as the securement device is transitioned from the open orientation to the closed orientation” in addition to other limitations.	Regarding claim 63, the prior art of record fails to teach, disclose or render obvious “a clamp configured to transition from an open orientation to a closed orientation, the clamp comprising: an elongated first branch that comprises a first end, a second end, and a receptacle spaced from the first and second ends; an elongated second branch that comprises a first end and a second end; and a hinge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783